United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1751
                                    ___________

In re: Edward Ronwin,                    *
                                         * Appeal from the United States
             Appellant,                  * District Court for the
                                         * Southern District of Iowa
                                         *      [UNPUBLISHED]
                                    ___________

                           Submitted: July 31, 1998
                               Filed: August 11, 1998
                                   ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Edward Ronwin appeals from the district court&s1 order (1) denying him an
evidentiary hearing to review independently the Iowa Supreme Court&s prior decision
to revoke his license to practice law in the State of Iowa, and (2) revoking his license
to practice law in the United States District Court for the Southern District of Iowa.
On November 12, 1997, this court sitting en banc adhered to our prior August 13, 1997
order revoking Ronwin&s membership in the bar of the United States Court of Appeals
for the Eighth Circuit. In our en banc order, we deferred to the decision of the Iowa
Supreme Court revoking Ronwin&s law license, and declined to hold a separate
evidentiary hearing. After reviewing Ronwin&s brief, in which he again challenges the



      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
Iowa Supreme Court&s decision, we affirm the judgment of the district court without an
extended discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-